EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kien Lee on 2/11/2022.

The application has been amended as follows: 

Replaced the list of claims with the following:

1-2.	(Cancelled)

3.	(Currently Amended) The battery of claim 8
in the cushion member, at least one end of both ends in a longitudinal direction of the heat dissipating structure is exposed from the thermally conductive sheet.

4.	(Currently Amended) The battery of claim 8, wherein
the heat dissipating structure  comprises a rubber sheet tightly fixing the thermally conductive sheet to at least one of the heat source and a periphery of the cooling member.

5.	(Currently Amended) The battery
the rubber sheet is made of silicone rubber.

6.	(Currently Amended) The battery of claim 8
the thermally conductive sheet comprises carbon filler and resin.

7.	(Currently Amended) The battery of claim 8, wherein
the heat dissipating structure  comprises energization electrodes capable of supplying electricity to heat the thermally conductive sheet or the cushion member.

8.	(Currently Amended)  A battery, comprising:
a plurality of battery cells, as a heat source, in a housing to come into contact with a cooling member; and
a heat dissipating structure provided between the heat source and the cooling member, and enabling heat dissipation from the heat source by conducting heat from the heat source to the cooling member, the heat dissipating structure 

a cushion member at least partially covered with the thermally conductive sheet,
wherein 
the thermally conductive sheet has an O-shaped cross section or a downward-C-shaped cross section with an opening facing the cooling member in a part disposed between the heat source and the cooling member, and
the cushion member is arranged inside the thermally conductive sheet.

9.	(Original) The battery of claim 8, wherein a plurality of the heat dissipating structures is provided in the housing, each heat dissipating structure mounting one or more of the battery cells in the housing.

10.	(Original) The battery of claim 9, wherein the plurality of heat dissipating structures is arranged at a distance from one another not to come into contact with each other even when compressed by the battery cells mounted on the heat dissipating structures.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the drawings include lines and numbers that are blurred and unclear; lines and numbers need to be sharp, crisp and clear.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of cited JP 2018-10974 (JP’974) teaches a heat source (Figure 5, 10) which can be a plurality of battery cells, in a housing (2) to come into contact with a cooling member (3); and
a heat dissipating structure (30a) provided between the heat source (10) and the cooling member (3), and enabling heat dissipation from the heat source (10) by conducting heat from the heat source (10) to the cooling member/(heat sink) (30), the heat dissipating structure (30a) comprising:
a thermally conductive sheet (32) comprising at least one of metal, carbon, and ceramic (Abstract) and settable between the plurality of battery cells/(heat source (10) and the cooling member (3); and
a cushion member (65) at least partially covered with the thermally conductive sheet (32),
wherein; 
the thermally conductive sheet (32) has an O-shaped cross section or a C-shaped cross section (as illustrated in Figure 5B) with an opening facing to the side;
and wherein the cushion member (65) is arranged inside the thermally conductive sheet (32).  However, JP’974 fails to teach or make obvious wherein the thermally conductive sheet (32) has an O-shaped cross section or a
a downward-C-shaped cross section with an opening facing the cooling member in a part disposed between the heat source and the cooling member.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/KAITY V CHANDLER/						2/12/2022Primary Examiner, Art Unit 1725